           Case 1:20-cv-01087-EPG Document 6 Filed 08/07/20 Page 1 of 2

 1

 2

 3

 4

 5

 6
                                      UNITED STATES DISTRICT COURT
 7
                                      EASTERN DISTRICT OF CALIFORNIA
 8

 9
     WILLIAM SHAW,                                          Case No. 1:20-cv-01087-EPG (PC)
10
                         Plaintiff,
11                                                          ORDER FOR PLAINTIFF TO SUBMIT
              v.                                            APPLICATION TO PROCEED IN FORMA
12                                                          PAUPERIS OR PAY FILING FEE WITHIN 45
     WOODS, et al.,                                         DAYS
13
                         Defendants.
14

15            Plaintiff is a prisoner proceeding pro se in this civil rights action pursuant to 42 U.S.C. §
16   1983. On August 3, 2020, Plaintiff submitted an application to proceed in forma pauperis
17   pursuant to 28 U.S.C. § 1915, but he did not sign it. (ECF No. 2, p. 3). Additionally, the form
18   Plaintiff submitted does not include all of the necessary sections. Under 28 U.S.C. § 1915(b),
19   Plaintiff is still responsible for paying the filing fee, and the funds are to be collected from his

20   trust account (when funds are available). Therefore, Plaintiff must authorize the California

21   Department of Corrections and Rehabilitation to collect funds from his trust account and forward

22   those funds to the Court.

23            Accordingly, IT IS HEREBY ORDERED that:

24            Within forty-five (45) days of the date of service of this order, Plaintiff shall submit the

25   attached application to proceed in forma pauperis, completed and signed, or in the alternative, pay

26   the $400.00 filing fee for this action.

27   \\\

28   \\\

                                                        1
        Case 1:20-cv-01087-EPG Document 6 Filed 08/07/20 Page 2 of 2

 1          No requests for extension will be granted without a showing of good cause. Failure

 2   to comply with this order will result in dismissal of this action.

 3
     IT IS SO ORDERED.
 4

 5      Dated:    August 7, 2020                             /s/
                                                         UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
